DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2021 have been considered and placed of record in the file.
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1-11 and 13-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 22, 24-27, 30, 33-36, 39-41, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke at al. (US 5,333,176, hereinafter, “Burke”) in views of .
Consider claim 1, Burke teaches a radio frequency (RF) clocked device (see figure 2, figure 3, figure 6 and description thereof), comprising: a signal processor operable to receive an RF signal having an RF signal frequency and output a clock signal having a clock frequency  (see figure 6, col. 5 lines 5-16, col. 10 lines 24-40, Burke teaches a processor (within RF board) receiving an RF signal having RF frequency, and having at least one system product/output clock signal having a clock frequency based on the RF frequency; and a clock operable to receive, and operate, using the clock signal, the clock outputting at least one of a time and a date (see at least figure 3 (128), col. 5 lines 1-5, and col. 6 lines 3-9, Burke teaches a clock (218) (within Logic board), operating via system clock and outputting time and date).
Burke teaches a signal processor operable to receive an RF signal having an RF signal frequency and output a clock signal having a clock frequency (see above), however, did not particularly teach output a clock signal having a clock frequency based on external RF signal frequency. Matsumoto teaches said technique (see at least figure 3 (21, 22), col. 7 lines 41-62 and col. 12 line 65-col. 3, Matsumoto teaches a processor outputting a clock signal having a frequency based on the input received (external) (RF) frequency (i.e., from 308)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach output a clock signal having a clock frequency based on external RF signal frequency, as taught by Matsumoto, thereby, having efficient communication system.

Consider claim 26, Burke teaches a clock system (see figures 2, 3), comprising: a radio frequency (RF) clocked device (see figure 2, figure 3, figure 6 and description thereof), (see figure 6, col. 5 lines 5-16, col. 10 lines 24-40, Burke teaches a processor (within RF board) receiving an RF signal having RF frequency, and having at least one system product/output clock signal having a clock frequency based on the RF frequency; and a clock operable to receive, and operate, using the clock signal, the clock outputting at least one of a time and a date (see at least figure 3 (128), col. 5 lines 1-5, and col. 6 lines 3-9, Burke teaches a clock (218) (within Logic board), operating via system clock and outputting time and date), and sending timing information (see col. 6 lines 3-6, Burke teaches sending timing information to an LCD display).
Burke teaches a signal processor operable to receive an RF signal having an RF signal frequency and output a clock signal having a clock frequency (see above), however, did not particularly teach output a clock signal having a clock frequency based on external RF signal frequency. Matsumoto teaches said technique (see at least figure 3 (21, 22), col. 7 lines 41-62 and col. 12 line 65-col. 3, Matsumoto teaches a processor outputting a clock signal having a frequency based on the input received (external) (RF) frequency (i.e., from 308)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach output a clock signal having a clock frequency based on external RF signal frequency, as taught by Matsumoto, thereby, having efficient communication system.
Burke teaches sending timing information (see above), however, did not particularly teach a client device operable to receive timing information from the RF clocked device. McBurney teaches said limitation (see col. 9 lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach a client device operable to receive timing information 

	Consider claim 33: all of the limitations in method claim 33 are included in apparatus claim 1, therefore, claim 1, therefore, claim 33 is subjected to the same rejection applied to claim 1.
	
	Consider claims 2 and 34, Burke in views of McBurney and Matsumoto teaches wherein the clock signal is a pulse train (see figure 3c and description thereof in Burke; see figure 1 and description thereof in McBurney).

	Consider claims 3 and 35, Burke in views of McBurney and Matsumoto teaches the clock comprises an oscillator, and the clock operates using the clock signal by synchronizing the oscillator with the clock signal (see col. 2 lines 15-25, col. 3 lines 48-52, col. 14 lines 16-23 and figure 3 (310), McBurney teaches the clock with an oscillator and operates using clock signal synchronized at clock frequency; see).

Consider claims 4 and 36, Burke in views of McBurney and Matsumoto teaches oscillator is synchronized with the clock signal in a phase locked loop (see figure 3c, col. 10 lines 23-26 and col. 12 lines 57-63 in Burke, Burke teaches well known technique oscillator synchronizing with clock signal in a phase locked loop).

Consider claims 7 and 39, Burke in views of McBurney and Matsumoto teaches wherein the clock comprises a real time clock (RTC) (see figure 3 (128) in Burke; and figure 1 (126) in McBurney).

(see col. 3 lines 22-30, col. 3 lines 47-52 in McBurney; see col. 10 lines 22-26 in Burke).

Consider claims 9, 27 and 41, Burke in views of McBurney and Matsumoto teaches the clock is operable to receive reference timing information provided by a time standard for synchronizing the clock with the time standard (see figure 3, col. 14 lines 43-44, McBurney teaches receiving timing standard information within timing information to load a processor load (to synchronize)).

Consider claim 22, Burke in views of McBurney and Matsumoto teaches a radio receiver operable to receive a wireless transmission of the RF signal for use by the RF clocked device (see figure 6 in Burke; figure 1 (items 108, 116); figure 3 (308,310) and description thereof in McBurney).

Consider claim 24, Burke in views of McBurney and Matsumoto teaches an antenna operable with the radio receiver (see at least figure 2 (236, 238) in Burke; see figures 1-3 in McBurney).

Consider claim 25, Burke in views of McBurney and Matsumoto teaches at least one of a display and a user interface (see at least col. 5 lines 31-41 and figure 3 in Burke).

Consider claims 30 and 44, Burke in views of McBurney and Matsumoto teaches the reference timing information is provided by the Global Positioning System (GPS) (see abstract, figure 3, col. 14 lines 43-44, McBurney teaches receiving timing standard information within timing information provided by GPS).
Claims 5-6 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke at al. (US 5,333,176, hereinafter, “Burke”) in views of Matsumoto (US 10,466,655 B1, provided in the 04/08/2021 IDS), McBurney et al. (US 7,598,909 B2, hereinafter, “McBurney”) and Tanaka et al. (US 2003/0219082 A1, hereinafter, “Tanaka”).
Consider claims 5 and 37, Burke in view of McBurney teaches oscillator is synchronized with the clock signal in a phase locked loop (see rejection of claims 4 and 36, above), however, did not particularly teach phase locked loop comprises a phase comparator and a filter. Tanaka teaches said limitation (see figure 8 (items 133, 132), paras. 131 and 132).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach phase locked loop comprises a phase comparator and a filter, as taught by Tanaka, thereby, having efficient synchronization/synthetization system.

Consider claims 6 and 38, Burke in views of McBurney and Matsumoto teaches oscillator is synchronized with the clock signal in a phase locked loop (see rejection of claims 4 and 36, above), however, did not particularly teach the filter comprises an integrator. Tanaka teaches said limitation (see at least figure 8 (133), figure 10, paras. 134, 158, Tanaka teaches the filter (loop filter) may be integrator type loop filter).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach the filter comprises an integrator, as taught by Tanaka, thereby, having efficient synchronization/synthetization system.

Claims 10-11, 13-14, 28-29, 31-32 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke at al. (US 5,333,176, hereinafter, “Burke”) in views of Matsumoto .
Consider claims 10 and 28, Burke in views of McBurney and Matsumoto teaches the clock is operable to receive reference timing information provided by a time standard for synchronizing the clock with the time standard (see rejection of claim 9, above), however, did not particularly teach a timecode decoder for decoding the reference timing information from a standardized format. Park teaches said limitation (see at least para. 32).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach a timecode decoder for decoding the reference timing information from a standardized format, as taught by Park, thereby, having efficient synchronization of time information.

Consider claims 11 and 29, Burke in views of McBurney, Matsumoto and Park teaches the timecode decoder comprises an inter-Range Instrumentation Group (IRIG) standard format decoder (see at least para. 32 in Park).

Consider claim 13, Burke in views of McBurney and Matsumoto teaches timing information (col. 9 lines 1-5), however, did not particularly teach a timing information encoder operable to encode the at least one of the time and the date into timing information in a standardized format. Park teaches said limitation (see at least paras. 5, 16, and 32, Park teaches date and time is time information (time code (encoded) information) in a standard format).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach a timing information encoder operable to encode the at least one of the time and the date into timing information in a standardized format, as taught by Park, thereby, allowing to efficiently synchronize time information.
(see at least paras. 5, 16, and 32, Park teaches date and time is time information (time code (encoded) information) in a standard format and transmitted to other device(s)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach a timing information encoder operable to encode the at least one of the time and the date into timing information in a standardized format and the client device operable to receive the timing information in the standardized format, as taught by Park, thereby, allowing to efficiently synchronize time information.

Consider claims 14 and 32, Burke in views of McBurney, Matsumoto and Park teaches the timing information encoder comprises an Inter-Range instrumentation Group (IRIG) standard format encoder (see at least para. 32 in Park).

Consider claim 42, Burke in views of McBurney and Matsumoto teaches the clock is operable to receive reference timing information provided by a time standard for synchronizing the clock with the time standard (see rejection of claim 41, above), however, did not particularly teach synchronizing the clock with the time standard occurs at a predetermined time interval. Park teaches said technique (see at least paras. 39-40 (especially para. 40)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach synchronizing the clock with the time standard occurs at a predetermined time interval, as taught by Park, thereby, allowing to efficiently synchronize time information.
(see para. 40 in Park).

Claims 15-16 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke at al. (US 5,333,176, hereinafter, “Burke”) in views of Matsumoto (US 10,466,655 B1, provided in the 04/08/2021 IDS), McBurney et al. (US 7,598,909 B2, hereinafter, “McBurney”) and Kitsunezuka (US 2015/0236667 A1).
Consider claims 15 and 45, Burke in views of McBurney and Matsumoto teaches signal processor (see rejection of claim 1 above), however, did not particularly teach wherein processing the RF signal comprises filtering the RF signal with a narrow band bandpass filter. Kitsunezuka teaches said conventional limitation (see paras. 20, 32, and 34).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach wherein processing the RF signal comprises filtering the RF signal with a narrow band bandpass filter, as taught by Kitsunezuka, thereby, allowing to efficiently retrieve information.

Consider claims 16 and 46, Burke in views of McBurney, Matsumoto and Kitsunezuka teaches the narrow band bandpass filter comprises at least one of a Butterworth filter and a Chebyshev filter (see paras. 20, 32 and 34 in Kitsunezuka).

Claims 17-21 and 47-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke at al. (US 5,333,176, hereinafter, “Burke”) in views of Matsumoto (US 10,466,655 B1, provided in the 04/08/2021 IDS), McBurney et al. (US 7,598,909 B2, hereinafter, “McBurney”) and Tian et al. (US 2013/0295843 A1, hereinafter, “Tian”).
Consider claims 17 and 47, Burke in views of McBurney and Matsumoto teaches signal processor (see rejection of claim 1 above), however, did not particularly teach wherein (see para. 54).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach wherein processing the RF signal comprises zero crossing detection to convert a sine wave to a square wave, as taught by Tian, thereby, allowing to efficiently retrieve information.

Consider claims 18 and 48, Burke in views of McBurney and Matsumoto teaches signal processor (see rejection of claim 1 above), however, did not particularly teach wherein the signal processor comprises a frequency stabilizer. Tian teaches said conventional limitation (see at least para. 39).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach wherein the signal processor comprises a frequency stabilizer, as taught by Tian, thereby, allowing to efficiently retrieve desired information.

Consider claims 19 and 49, Burke in views of McBurney, Matsumoto and Tian teaches wherein the signal processor comprises a frequency calibrator (see at least paras. 38-39 in Tian).

	Consider claims 20 and 50, Burke in views of McBurney and Matsumoto teaches signal processor (see rejection of claim 1 above), however, did not particularly teach the signal processor comprises a frequency calibrator. Tian teaches said conventional limitation (see at least paras. 51-54).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach the signal processor comprises a frequency calibrator, as taught by Tian, thereby, allowing to efficiently compensate various variations.
	Consider claims 21 and 51, Burke in views of McBurney, Matsumoto and Tian teaches wherein the frequency calibrator comprises offset compensation (see paras. 51-52 in Tian, Tian teaches frequency calibration including compensation against variation(s) (offset)).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke at al. (US 5,333,176, hereinafter, “Burke”) in views of Matsumoto (US 10,466,655 B1, provided in the 04/08/2021 IDS), McBurney et al. (US 7,598,909 B2, hereinafter, “McBurney”) and ROUXEL (US 2009/0168849 A1, hereinafter, “Rouxel”).
Consider claim 23, Burke in views of McBurney and Matsumoto teaches the radio receiver (see rejection of claim 1, above), however, did not particularly teach radio receiver comprises a software defined radio (SDR). Rouxel teaches said limitation (see at least para. 11).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Burke and teach radio receiver comprises a software defined radio (SDR), as taught by Rouxel, thereby, allowing to improve flexibility and adaptability of the receiver/device.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/08/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632